ACCEPTED
                                         04-15-00297-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
04-15-00297-CV                     7/23/2015 11:13:31 AM
                                          KEITH HOTTLE
                                                  CLERK




                         FILED IN
                  4th COURT OF APPEALS
                   SAN ANTONIO, TEXAS
                 07/23/2015 11:13:31 AM
                    KEITH E. HOTTLE
                          Clerk